Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 11/17/2021.  Currently amended claims 1-10, 12-13, 17, 19, and 27, 29-41 are pending and in condition for allowance.  See below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Liu on 02/9/2022.
The claim set of 11/17/2021 was missing a claim 28. Via this examiner’s amendment a claim 28 is added and cancelled from the pending claim set

The application has been amended as follows: 
Please add and cancel a claim 28 to the claims. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of a self-retracting syringe with “…a coupler in contact with the spring rest and the plunger rod, the coupler releaseably coupling the plunger rod to the spring rest and the coupler comprising at least on element with a circular cross section. …”. (or in the case of independent claims 9 and 17 see previous indication of allowable subject matter made in prior office action. 
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is HOURMAND (US 2013/0310759), however this reference fails to disclose this feature above and the “coupler”, and further the configuration as specified in the applicants claims (see applicant's remarks of 11/17/2021 and pages 12-13 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783